Eish, O. J.
A notice that the defendant in the ease “has applied for and there has been issued a writ of certiorari in said cause, which is returnable,” 'etc., is not a sufficient .compliance with the requirement of the Civil Code, §4644, that notice shall be given of the sanction of the writ of certiorari. Ayer v. Kirkland, 65 Ga. 303; Bryans v. Mabry, 72 Ga. 208; Bunn v. Henderson, 113 Ga. 609.

Judgment affirmed.


All the Justices concur.

Certiorari. Before Judge Pendleton. Fulton superior court. June 19, 1905.
George B. Bush and May son & THU, for plaintiff in error. ■
Bdgar Latham, contra.